Citation Nr: 0940266	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-28 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to service connected diabetes 
mellitus, and/or lumbar disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel




INTRODUCTION

The Veteran had active service from April 1957 to March 1961.  
In addition he had 30 years of service in the Air Force 
National Guard with numerous periods of active duty, 
including from December 1964 to November 1965, from February 
1967 to February 1968, from May to August 1969, and from 
August 1981 to August 1982, as well as numerous periods of 
active duty for training (ADT).  He retired in February 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana, that denied the benefits sought on 
appeal.  


FINDINGS OF FACT

Sleep apnea is not shown to be causally or etiologically 
related to service, or to a service-connected disability.


CONCLUSION OF LAW

The Veteran's sleep apnea is not proximately due to or 
aggravated by active 
service, or by a service connected disorder.  38 U.S.C.A. §§ 
5103, 5103A, 5107(b) (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in May 2005, February and March 2006, and April 2008 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA provided adequate notice of how 
disability ratings and effective dates are assigned.

The claim was readjudicated in a May 2009 supplemental 
statement of the case.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim.  VA obtained service, and 
private medical records identified by the Veteran.  The 
Veteran himself submitted private medical records as well.  
VA also provided the Veteran with examinations and obtained 
medical opinions.  The Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
There is no evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Hence, the case is ready for adjudication. 

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his numerous written contentions 
and submissions, service treatment records, VA medical 
records, and private medical records.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  


Analysis

The Veteran's service treatment records are negative for any 
complaints, treatment or findings of sleep apnea during 
military service.  As noted the Veteran retired in February 
1993 from the Air National Guard however he had not been on 
active flight duty prior to his retirement since August 1982.

In a September 2004 private annual examination summary, 
Stephen Mest, M.D. noted that the Veteran reported that he 
often had difficulty sleeping.  He snored heavily and his 
wife reported disrupted breathing.  The examiner diagnosed 
possible obstructive sleep apnea.  He suggested a sleep 
study.

In a March 2005 letter from Thomas D. Mulgrew, M.D., it was 
noted that the Veteran underwent a polysomnography which 
revealed moderate obstructive sleep disordered breathing.  
The diagnosis was obstructive sleep apnea.

In a February 2009 VA examination the Veteran noted that he 
was a retired fighter pilot.  He stated that he had periods 
of active duty too numerous to recall.  Records revealed 
several periods of active duty from December 1964 to 1982.  
Sleep apnea was first diagnosed in 1995.  He believed that 
his sleep apnea was due to G forces sustained while flying an 
F16 fighter plane.  He claims he underwent from 5-6 gravities 
of G force.  He used a Cpap machine as prescribed.  He was 
retired and his daily activities included church and workouts 
for fitness.  He also alleged that his sleep apnea may have 
been caused by his history of alcoholism.  Based on a review 
of the claims file and a discussion with the VAMC Sleep Study 
Department, the examiner opined that, "it is less likely 
than not those current symptoms of sleep apnea are due to or 
caused by G forces while in service."  The examiner referred 
to an article on G Forces and sleep apnea in F16 pilots.  The 
article offered no scientific basis for its premise nor was 
the author known.  The article went on to note that not every 
F16 pilot suffered from sleep apnea.  Often the cause was a 
blockage in the throat which prevented the pilot from getting 
adequate sleep at night.  The solution was to operate on the 
pilot to correct the problem.  The examiner noted that the 
Veteran remained fit for flying during his active duty 
periods and during his Air National Guard duty as evidenced 
by annual physicals. The article read as though sleep apnea 
was a concurrent event and not a late onset condition as 
claimed by the Veteran.  The examiner noted that it was 
unclear from the records when the Veteran last flew an F16.  
However he retired in 1993, and was first diagnosed with 
sleep apnea some 10 to 11 years later. 

Based on the available information and file review it was the 
examiner's opinion, "that [the Veteran's] sleep apnea is 
less likely than not due to G forces experienced years ago 
and more likely than not due to other causes." Regarding 
ETOH use as a cause of sleep apnea, the examiner noted that 
alcohol usage does not cause sleep apnea.  In any event the 
Veteran reported that he no longer used alcohol and did not 
use drugs.  The examiner noted that when alcohol or drug use 
is discontinued the side effects subside.  "Therefore it is 
this examiner's opinion that the Veteran's sleep apnea is 
neither due to, caused by, or aggravated by a history of 
ETOHism."

In a March 2009 addendum to the VA examination, the examiner 
noted that lumbosacral disc disease does not cause, or 
permanently or abnormally worsen sleep apnea to an abnormal 
degree of severity.  There was nothing in the available 
literature to support such a claim.

In a May 2009 addendum to the VA examination, the claims file 
and medical records were reviewed.  It was noted that in 
addition to claiming that his sleep apnea was caused or 
aggravated by G forces sustained as a fighter pilot, a past 
history of alcohol use, or was caused by his service 
connected lumbosacral disc disease, the Veteran also claimed 
that his sleep apnea may have been caused by his diabetes 
mellitus.  After an extensive review for authentic research, 
the examiner noted that in a May article presented by the 
American Thoracic Society in a 2007 international conference, 
it was observed that sleep apnea was a risk factor for Type 
II diabetes.  Based on a review of the medical evidence and 
the claims file the examiner reported that, "it is the 
examiner's opinion that sleep apnea is an increased risk 
factor for diabetes mellitus, not vice/versa, diabetes 
mellitus is not a risk factor for sleep apnea."

The Board notes that none of the competent medical evidence 
in the claims file causally relates the Veteran's sleep apnea 
to active service or to a service connected disorder.  The 
article on G Forces and sleep apnea in F16 pilots which he 
submitted is not specifically linked to his individual case.  
The article points out a potential relationship between G 
Forces sustained while piloting an F16 aircraft and the 
development of sleep apnea.  The articles do not even purport 
to address the specific facts of the individual case under 
consideration. See Wallin v. West, 11 Vet. App. 509, 514 
(1998) (holding that treatise evidence cannot simply provide 
speculative generic statements not relevant to the veteran's 
claim," but, "standing alone," must include "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion"). 

As mentioned above, a claimant is responsible for supporting 
a claim for benefits under laws administered by the VA, and 
the Veteran was clearly advised of the need to submit medical 
evidence demonstrating both the existence of the claimed 
condition and a nexus or relationship between that condition 
and service.  The Veteran has not presented any evidence of a 
link between sleep apnea and service beyond the statements 
provided by himself, and the article about sleep apnea and F-
16 pilots which was unsigned, and had no scientific basis for 
its content.  The question of whether sleep apnea is 
etiologically related to active service requires complex 
medical knowledge, which, as a laypeople, he is not found to 
be competent to address.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

In sum, the Board concludes that there is a preponderance of 
evidence against the Veteran's claim.  As such, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for obstructive sleep apnea, to include as 
secondary to service connected diabetes mellitus, and/or 
lumbar disc disease is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


